[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              October 10, 2006
                             No. 06-11501                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                     D. C. Docket No. 03-00071-CV-6

JOHN RUDDIN BROWN,


                                                           Plaintiff-Appellant,

                                  versus

LISA JOHNSON,
DOCTOR PRESNELL,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                            (October 10, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      John Ruddin Brown, a Georgia prisoner proceeding pro se and in forma

pauperis, appeals the denial of his motion for a preliminary injunction. He argues

that the district court abused its discretion by finding, without holding an

evidentiary hearing, that prison officials were complying with an extant injunction

to provide Brown adequate medical care. We affirm.

                                 I. BACKGROUND

      Brown suffers from HIV, Hepatitis C, and a skin disorder. In 2003, Brown

filed an action against his doctor and the Medical Administrator for the Georgia

State Prison for their alleged deliberate indifference to Brown’s serious medical

needs. 42 U.S.C. § 1983. After this Court reinstated Brown’s complaint following

its dismissal, see Brown v. Johnson, 387 F.3d 1344 (11th Cir. 2004), the district

court entered a preliminary injunction that required prison officials to provide

Brown with “proper medical treatment for his HIV, Heptatis C, and skin disorder.”

The district court enjoined the prison officials to (1) transport Brown to Augusta

State Medical Prison to be seen by Dr. Presnell; (2) provide Brown with his

prescribed HIV and Hepatitis C medications, Benadryl and Dove soap for his skin

condition, and any other necessary medicine; and (3) provide Brown with any

other care or treatments recommended by specialists or other physicians.

      In June 2005, Brown filed a motion for a second preliminary injunction that



                                           2
requested the same relief as his first motion for an injunction. Brown accused the

prison officials of continuing to deny proper medication and treatment, and the

prison officials responded that they were in compliance with the extant injunction.

The prison officials filed an affidavit by Dr. Tommy Lee Jones who averred that

his clinic provided holistic care for Brown and that Brown received all the

medication he had been prescribed. The prison officials also submitted Brown’s

medical records, which corroborated Jones’s affidavit. The district court denied

Brown’s motion for an injunction. Over the next few months, Brown continued to

move for more preliminary injunctions based upon his earlier contentions that the

defendants were not complying with the preliminary injunction entered by the

district court.

       On February 1, 2006, the district court denied Brown’s third motion for an

injunction, which had been filed on January 28, 2006. Brown renewed his motion

for a preliminary injunction the same day and, later that month, filed a notice of

appeal. Because Brown mailed his notice of appeal before the district court could

deny his February 1, 2006 motion, we consider his appeal to be from the denial of

his January 28, 2006 motion.

                          II. STANDARD OF REVIEW

       Two standards of review are relevant to this appeal. First, we review a



                                          3
denial of a preliminary injunction for an abuse of discretion. See Sierra Club v.

Georgia Power Co., 180 F.3d 1309, 1310 (11th Cir. 1999). Second, we review our

subject matter jurisdiction de novo. Williams v. Best Buy Co., 269 F.3d 1316,

1319 (11th Cir. 2001).

                                 III. DISCUSSION

      Brown argues that the district court erred when it denied his motion without

granting Brown an evidentiary hearing. We disagree. Whether we construe

Brown’s motion as a motion for a successive preliminary injunction or as a motion

to hold the defendants in contempt, Brown’s appeal fails.

      The district court did not abuse its discretion when it denied Brown’s motion

for a preliminary injunction to enforce an earlier injunction. “[T]he proper method

of enforcing [an injunction] is not a ‘motion to enforce’ or similar plea for the

court to ‘do something’ about a violation of the [injunction].” Thomason v.

Russell Corp. 132 F.3d 632, 634 n.4 (11th Cir. 1998). “Precedent dictates that a

plaintiff seeking to obtain the defendant's compliance with the provisions of an

injunctive order move the court to issue an order requiring the defendant to show

cause why he should not be held in contempt and sanctioned for his

noncompliance.” Wyatt v. Rogers 92 F.3d 1074, 1078 n.8 (11th Cir. 1996).

      Even if we were to construe Brown’s pro se motion for a preliminary



                                           4
injunction liberally, see Jackson v. Reese, 608 F.3d 159, 160 (11th Cir. 1979), and

treat it as a motion for the district court to order that prison officials show cause as

to why they should not be held in civil contempt, Brown’s appeal would fail

because we would lack jurisdiction to review it. Our jurisdiction extends to

appeals from a limited class of interlocutory orders, 28 U.S.C. § 1292, but that

class does not include an order denying a motion for civil contempt. “[T]he denial

of a motion for civil contempt may only be appealed after the conclusion of the

principal action rather than in its course.” New York State Urban Development

Corp. v. VSL Corp., 738 F.2d 61, 64 (2d Cir. 1984). Cf. Combs v. Ryan's Coal

Co., Inc., 785 F.2d 970, 976 (11th Cir. 1986) (“Generally a finding of civil

contempt is not reviewable on interlocutory appeal.”).

                                  IV. CONCLUSION

      The denial of Brown’s motion is AFFIRMED.




                                            5